TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 20, 2019



                                    NO. 03-18-00802-CV


                                  Ryshea Holmes, Appellant

                                               v.

                 CF Cricket Hollow Associates d/b/a Cricket Hollow, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on December 3, 2018. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.